DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 05/14/2020. Claims 16-18, 20-22, 24 and 25 are cancelled. Claims 1-15, 19 23, 26-27 and 28 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/26/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 8, 15, 19 and 23 are objected to because of the following informalities:
Claim 1, line 6; claim 8, line 6; claim 15, line 12; claim 19, line 12 and claim 23, line 8 recites “ID”, suggests change to “identification, ID”; all the acronyms are used without previously setting forth what each acronym stands for. In order to maximize clarity in the claims each acronym should be spelled out in each . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the HARQ process ID” in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation “the HARQ process ID” in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, 23, 26-27 and 28 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting#99bis R2-1710322; Title: consideration on SPS and grant-free; Source: ZTE; Agenda Item: 10.3.1.8; Document for: Discussion and Decision; Location and Date: Prague, Czech Republic October 9-13, 2017, consisting of 6-pages; hereinafter “R2-1710322” in view of Jeon et al. (U.S 2019/0132862) hereinafter “Jeon” cited with provisional 62/577,540).
For citation purposes, hereinafter, the Office Action refers to the cited by Shin et al. with provisional 62/577,540, which qualifies as prior art date.
For claim 1: 
R2-1710322 discloses a wireless device comprising: 
(see R2-1710322, at least section 2, 2.1; UE is configured with multiple SPS/grant-free configurations with same time domain but different frequency domain resources and UE is configured with multiple SPS/grant-free configurations with same time domain but different frequency domain resources), a SPS transmission being a transmission performed without a dynamic grant; and processing circuitry configured to: 
select a hybrid automatic repeat request, HARQ, process ID for a UL data transmission for a HARQ process based on a relationship between the timer value, T, and a total time, r, to process a predetermined number of HARQ processes (see R2-1710322, at least section 2, 2.1; UL HARQ process is associated to SPS resources, where the HARQ process ID is calculated according to SPS interval, current TTI number of SPS resource and SPS process number, and see proposal 1; the HARQ process ID is associated to the first configured resources within a bundle. The boundary of a bundle of configured resources is predefined); 
perform an SPS UL data transmission associated with the HARQ process, the HARQ process being one of a plurality of HARQ processes (see R2-1710322, at least section 2, 2.1 and figure 1; initial transmission that is performed by a specific HARQ process ID); and 
perform a new data transmission or autonomous retransmission with the HARQ process after time T (see R2-1710322, at least section 2, 2.1; the next available time to peforming a new transmission or retransmission by a particular HARQ process that takes place; see Figure 1 after the expiration of the timer T).
  R2-1710322 does not explicitly disclose a SPS transmission being a transmission performed without a dynamic grant.
(see Jeon, at least paragraph [0082]-[0084]; [0078]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a SPS transmission being a transmission performed without a dynamic grant as taught by Jeon. The motivation for doing this is to provide a system networks can reduce a signaling overhead and thereby to fulfill one or more service requirements.
For claims 2 and 9: 
In addition to rejection in claims 2 and 9, R2-1710322- Jeon further discloses wherein the processing circuitry is further configured to assume one of an acknowledgement, ACK, and4Attorney Docket No: 1557-568PUS (P73512_US3) non-acknowledgment, NACK for the SPS UL data transmission with the HARQ process at the next available time for the HARQ process after time T (see Jeon, at least paragraph [0082]-[0084]; [0078]). The motivation for doing this is to provide a system networks can reduce a signaling overhead and thereby to fulfill one or more service requirements.
For claims 3, 10 and 26: 
In addition to rejection in claims 3, 10 and 26, R2-1710322- Jeon further discloses wherein the next available time after time T has elapsed occurs after the larger of the obtained timer value, T, and a total time, r, to cycle through the plurality of HARQ processes for SPS UL data transmissions (see R2-1710322, at least section 2, 2.1; figure 1; the next available time for the (re)transmission with the same HARQ process ID cannot occur before the next configured SPS grant associated with this HARQ process ID. Therefore, as show in fig. 1 of D1 the next available time for the (re)transmission with the same HARQ process ID occurs either after a total time 1, also referred to as interval in fig. 1, when T is smaller than T (case 1) or after the expiration of the timer T when T is bigger than T (case 2)).  
For claims 4, 11 and 27: 
In addition to rejection in claims 4, 11 and 27, R2-1710322- Jeon further discloses wherein the processing circuitry is further configured to, at the next available time for the HARQ process ID after elapsed time T, assume an ACK and perform a new data transmission with the HARQ process ID (see R2-1710322, at least section 2, 2.1; figure 1; an ACK for a particular HARQ process, and performs a new transmission with said particular HARQ process ID at a next available time for said HARQ process after the expiration of a timer T).  
For claims 5, 12 and 28: 
In addition to rejection in claims 5, 12 and 28, R2-1710322- Jeon further discloses wherein the processing circuitry is further configured to measure time elapsed from a start of the SPS UL data transmission until the elapsed time equals one of the obtained value, T, and the total time, r, to cycle through the plurality of HARQ process IDs for SPS UL data transmissions (see R2-1710322, at least section 2, 2.1; figure 1; both the timer T and the total time T, referred to as interval in fig. 1, are measured).  
For claim 8: 
For claim 8, claim 8 is directed to a method which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
For claim 23: 

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Claims 15 and 19 would be allowable if rewritten in all independents form and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Kim et al. (U.S 2017/0290014), discloses the UE transmits a message acknowledging that the UE correctly received the configuration information in operation and the timer value may be set to a finite value or infinity. Chien et al. (U.S 2020/0053766), discloses the first value of the first HARQ feedback indicator K1_1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/23/2022